Citation Nr: 0502038	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  00-11 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's right (major) hand shell fragment wound residuals 
including retained foreign bodies and multiple scars, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from May 1950 to June 1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO) which, in pertinent part, increased the 
disability evaluation for the veteran's right (major) hand 
shell fragment wound residuals with retained foreign bodies 
and multiple scars from noncompensable to 10 percent. In July 
2003, the Board remanded the veteran's claim to the RO for 
additional action.  The veteran has been represented 
throughout this appeal by the Puerto Rico Public Advocate for 
Veterans Affairs.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In reviewing the report of a May 2004 VA examination for 
compensation purposes, the Board observes that while the 
attached radiological evaluation notes that the veteran was 
afforded a bilateral X-ray study of the hands, the resulting 
radiologist's evaluation contains findings only as to the 
left hand without specific reference to the right hand.  It 
is not apparent whether an X-study of the right hand was 
performed.  The VA should obtain all relevant VA clinical 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  



Accordingly, this case is REMANDED for the following action:  

1.  Forward the veteran's claims files to 
the VA examiner who conducted the May 
2004 VA examination for compensation 
purposes.  The physician should be asked 
to review the May 2004 X-ray studies 
which he ordered and prepare an addendum 
to his examination report.  He should 
explicitly state whether an X-ray study 
of the right hand was conducted.  If such 
a study was conducted, the specific 
findings thereof should be reported.  The 
examiner should specifically (1) identify 
the muscle group or groups which were 
initially penetrated by the multiple 
metallic fragments and (2) state whether 
or not the veteran exhibited flexion 
contraction deformities, post-operative 
residuals, or ankylosis of any of the 
right fingers.  The reasoning for all 
opinions expressed should be fully set 
forth.  If the examining physician is no 
longer employed by the VA, the veteran 
should be scheduled for an additional 
evaluation by a different physician.  

2.  Readjudicate the veteran's 
entitlement to an evaluation in excess of 
10 percent for his right (major) hand 
shell fragment wound residuals including 
retained foreign bodies and multiple 
scars.  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.   See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


